DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           LILLIAN C. FELL,
                              Appellant,

                                    v.

                     The Estate of JAMES R. FELL,
                                Appellee.

                              No. 4D21-1816

                              [June 30, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Fabienne E. Fahnestock, Judge; L.T. Case No. 01-
005349 FMCE (35).

   Joseph D. Garrity of Lorium Law, Fort Lauderdale, for appellant.

   Nancy W. Gregoire Stamper of Birnbaum, Lippman & Gregoire, PLLC,
Fort Lauderdale, and Christopher N. Link of Christopher N. Link, P.A.,
Plantation, for appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., CIKLIN and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.